Citation Nr: 0713750	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-03 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and a skin condition of the body.  The 
veteran perfected a timely appeal of this determination to 
the Board.

When this matter was previously before the Board in June 
2006, the Board denied the veteran's claim of entitlement to 
service connection for PTSD and remanded the issue of 
entitlement to service connection for a skin condition for 
further development and adjudication. The veteran appealed 
the Board's June 2006 decision to the United States Court of 
Appeals for Veterans Claims (Court), which in a January 2007 
order, granted the parties' joint motion for a partial 
remand, vacating the Board's June 2006 decision to the extent 
that the Board denied service connection for PTSD, and 
remanding the case for compliance with the terms of the joint 
motion.  Because the veteran did not challenge the Board's 
June 2006 remand of his claim for a skin condition, the Board 
has characterized the issue on appeal as indicated on the 
title page.  

Here, the Board notes that the development has not been 
completed with regard to the veteran's claim of entitlement 
to service connection for a skin condition and the issue has 
not been recertified to the Board.  Therefore, although it 
remains in appellate status, the Board will not address that 
issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's PTSD claim must be remanded for further 
action.

In a January 2007 order, the Court granted a joint motion 
between VA and the veteran in which the parties agreed that 
the veteran's case should be remanded to the Board.  In the 
joint motion, the parties noted that, when the veteran's 
claim was previously before the Board, the Board determined 
that there was no indication the veteran received any combat 
decorations or that he participated in combat duties and 
therefore combat status was not shown.  Because the Board 
determined that the veteran was not a combat veteran, 
corroboration of his claimed in-service stressors by credible 
supporting evidence was required.  The Board then determined 
that there was no credible supporting evidence of the 
veteran's in-service stressors and denied the claim.  The 
parties to the joint motion found, however, that there was no 
indication of the efforts taken by VA to assist the veteran 
in verifying his stressors, and the parties to the joint 
motion found that the Board did not explain why it did not 
secure and review the history of the veteran's unit for 
possible sources of evidence regarding combat or stressors.  
The parties agreed that the matter should be remanded so that 
the Board may address these matters.  

Consistent with the January 2007 order, the Board finds that 
this matter must be remanded in order that additional 
development may be undertaken regarding the veteran's combat 
status during his service in the Republic of Vietnam, and so 
that the RO may undertake additional efforts to verify the 
veteran's stated in-service stressors.  If additional 
relevant information is associated with the veteran's claims 
file, the RO should also then consider scheduling the veteran 
for an appropriate VA examination in connection with his 
claim. 

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim of service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date.  Upon remand therefore, 
the veteran should be given proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability 
rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should contact the veteran and 
request that he provide any additional 
information, including dates, locations, 
names of other persons involved, etc., 
relating to his claimed service 
stressors.  This should include specific 
information  related to the alleged 50 
caliber gun explosion and the incident 
that caused a mortar fragment in his left 
leg.  The veteran should be advised that 
this information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.

3.  The RO must then review the entire 
claims file, including the veteran's 
medical treatment records and previous 
statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  The RO 
should also confirm the veteran's unit, 
MOS in Vietnam, and dates related 
thereto, to include any combat missions 
in which the veteran and/or his unit 
participated.  The summary of the 
veteran's claimed stressors, and all 
associated documents, should be sent to 
the U.S. Army and Joint Services  Records 
Research Center (JSRRC), formerly the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802.   The 
JSRRC should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors.  The RO 
should also request that the JSRRC or 
NPRC, as appropriate, provide any morning 
reports, unit action, and unit status 
reports for the veteran's unit covering 
the dates specified by the veteran in 
regards to his alleged stressors.  If the 
RO is unable to corroborate a stressor, 
the RO must inform the veteran of the 
results of the requests for information 
about the stressors.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, if deemed necessary, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and extent of any 
psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner must specifically indicate the 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the veteran's PTSD and such 
stressor(s).  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

5.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claim of service connection for PTSD.  As 
appropriate, the RO should consider the 
application of 38 U.S.C.A. § 1154(b).  If 
the determination remains adverse to the 
veteran, he and his representative must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




